DETAILED ACTION

Application filed 3/24/2021 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are rejected. 
Specification and drawings are accepted. 
IDS has been considered. There were duplicate 1449s. Both are same and have been signed and considered. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, claim 1 recites: 


    PNG
    media_image1.png
    331
    548
    media_image1.png
    Greyscale

The claim states, “…acquiring an error code and error information corresponding to the error code…”
It is not clear what is the relationship between the error code and the error information. Error code is normally used on data for error detection/correction. 
What is the difference between the error code and the error information? 
The next limitation states, “…generating an error file according to the error code and the error information…” 
How is the error file related or generated based on the error code and the error information? 
Then the claim states, “…packing the error file into the deep learning framework; running the deep learning framework, and in response to the deep learning framework receiving an error code returned by a third-party library when an error occurs in calling of the third parity library application interface…” 
This limitation is not clear. What is does it mean to pack the error file into the deep learning framework? How is this different than running? 
The third-party limitation is confusing. This needs to be reworded clearly. 
Independent claim 10 is rejected for similar reasons. Respective dependent claims 2-9 and 11-20 further limit parent claims and are rejected at least based on dependency. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. The Examiner has cited pertinent prior arts for Applicants’ review and consideration. These arts may be applied once it is clear what the claims are stating. Of particular relevance is the prior art USPAP 20210294707 A1. 











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112